DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 14, 16-21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US20140086208A1, hereinafter Murray in view of Martin et al. US20200389868A1, hereinafter Martin and further in view of Amerga et al. US 20140241180 A1, hereinafter Amerga.  
Regarding claims 1 and 29, Murray teaches a method and an apparatus for wireless communication (Murray: para. [0004 & 0021] and Fig. 1B WTRU 102), comprising:
, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (Murray: para. [0032-0033 & 0144] and Fig. 1A WTRU 102 and processor 118 and non-removable memory 130 which methods may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) to cause the apparatus to:
identifying, by a user equipment operating in a radio resource control inactive state or a radio resource control idle state, one or more single-frequency network synchronization signals or one or more single-frequency network paging signals (Murray: para. [0052-0053] A paging message may also be used to inform WTRUs in RRC_IDLE and RRC_CONNECTED modes that the SI will be changed during the next modification period. If the WTRU receives a paging message including the element systemInfoModification, the WTRU may know that the SI will change at the next modification period boundary. Para. [0092] Single Frequency Network SFN); 
a first single-frequency network area (Murray: para. [0092] Single Frequency Network (MBSFN) area);
determining whether a reselection condition is satisfied based at least in part on identifying the one or more single-frequency network synchronization signals or the one or more single-frequency network paging signals (Murray: para. [0090] base station may trigger an idle mode WTRU to read the new SI using a paging message with a new channelchange-Indication IE, for example, to inform the WTRU to immediately read the SI related to cell reconfiguration. para. [0052-0053 & 0090] WTRU in an RRC_IDLE mode may switch to a new cell, for example, by performing cell reselection. In performing cell reselection, the idle mode WTRU may measure attributes of the current serving and neighbor cells to identify a cell that the WTRU should camp on. [0059] When a better serving cell than the current one has been identified, the eNB may trigger a WTRU to handover to another cell using one of several HO types);
selecting the second single-frequency network area based at least in part on determining whether the reselection condition is satisfied (Murray: para. [0055-0059] When a better serving cell than the current one has been identified, the eNB may trigger a WTRU to handover to another cell using one of several HO type); and
performing, based at least in part on selecting the second single-frequency network area, an area reselection procedure to associate the user equipment with the second single-frequency network area (Murray: para. [0059 & 0053-0057] When a better serving cell than the current one has been identified, the eNB may trigger a WTRU to handover to another cell using one of several HO type).
It is noted that Murray does not explicitly disclose: one or more single-frequency network paging signals associated with a first single-frequency network area.
However, Martin from the same or similar fields of endeavor teaches the use of: one or more single-frequency network paging signals associated with a first single-frequency network area (Martin: para. [0109] the paging messages of steps U3 and U4 may be transmitted in an SFN (single frequency network) area). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Martin in the method of Murray. One of ordinary (Martin: para. [0109]).
It is noted that Murray and Martin do not explicitly disclose: wherein the reselection condition comprises a first threshold associated with the first single-frequency network area and a second threshold associated with a second single-frequency network area.
However, Amerga from the same or similar fields of endeavor teaches the use of: wherein the reselection condition comprises a first threshold associated with the first single-frequency network area and a second threshold associated with a second single-frequency network area (Amerga: para. [0074-0076] and Fig. 7 steps 720 and 718 the wireless communication device 104 may determine 720 whether the neighbor cell signal quality 552 is greater than a low neighbor threshold 558 (corresponds to second threshold associated to second SFN area) and whether the serving cell signal quality 554 is less than the low serving threshold 560 (corresponds to first threshold associated to first SFN area) for the Treselection time 544. para. [0030] The Multimedia Broadcast Multicast Service (MBMS) service area 214 may be divided into one or more Multimedia Broadcast over a Single Frequency Network (MBSFN) areas 216 a-c, which corresponds to first and second single-frequency network area). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Amerga in the method of Murray and Martin. One of ordinary skill in the art would be motivated to (Amerga: para. [0016]).

Regarding claim 2, Murray, Martin and Amerga teach the method of claim 1, further comprising: determining, based at least in part on selecting the second single-frequency network area, that the second single-frequency network area is not included in a serving radio access network based notification area associated with the first single-frequency network area (Martin: para. [0022 & 0020 & 0033] idle mode terminal devices are typically required to send a TAU when they detect they have entered a different tracking area to allow the core network to keep track of their location), wherein performing the area reselection procedure is based at least in part on determining that the second single-frequency network area is not included in the serving radio access network based notification area (Martin: para. [0020 & 0033] a group of base stations (with associated cells) to be logically grouped together into a so-called tracking area (TA). In FIG. 1 the communication cells 103A and 103B associated with base stations 101A and 101B are as belonging to a tracking area 107, which corresponds to first SFN area. Communication cell 103C associated with base station 101C belongs to a different tracking area). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of (Martin: para. [0109]).
 
Regarding claim 7, Murray, Martin and Amerga teach the method of claim 1, wherein: the first single-frequency network area comprises a first radio access network area code, a first group of cells defined by a network entity, a first tracking area, or any combination thereof (Martin: para. [0020 & 0033] a group of base stations (with associated cells) to be logically grouped together into a so-called tracking area (TA). In FIG. 1 the communication cells 103A and 103B associated with base stations 101A and 101B are as belonging to a tracking area 107, which corresponds to first SFN area. Communication cell 103C associated with base station 101C belongs to a different tracking area. para. [0056 & 0084] UE is addressed by first paging the cells within the tracking area, which corresponds to first track area. The UE monitors for P-RNTI (paging identifier) on PDCCH rather than C-RNTI as it does in RRC connected state. The paging message which is received following P-RNTI detection contains the UE identity, and if the UE receives this it will then respond by establishing an RRC connection and having a C-RNTI assigned); and 
the second single-frequency network area comprises a second radio access network area code, a second group of cells defined by the network entity, a second tracking area, or any combination thereof (Martin: para. [0020 & 0033] a group of base stations (with associated cells) to be logically grouped together into a so-called tracking area (TA). In FIG. 1 the communication cells 103A and 103B associated with base stations 101A and 101B are as belonging to a tracking area 107, which corresponds to first SFN area. Communication cell 103C associated with base station 101C belongs to a different tracking area. para. [0056 & 0084] UE is addressed by first paging the cells within the tracking area, which corresponds to first track area. The UE monitors for P-RNTI (paging identifier) on PDCCH rather than C-RNTI as it does in RRC connected state. The paging message which is received following P-RNTI detection contains the UE identity, and if the UE receives this it will then respond by establishing an RRC connection and having a C-RNTI assigned. Therefore, base station 101C which belongs to a different tracking area, corresponds to second SFN area, and its tracking area correspond to second tracking area). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device, thereby helping to save overall transmission power in the network and reduce interference (Martin: para. [0109]).

Regarding claim 8, Murray, Martin and Amerga teach the method of claim 1, wherein the first single-frequency network area and the second single-frequency network area are within a single radio access network notification area (Martin: para. [0020 & 0033] a group of base stations (with associated cells) to be logically grouped together into a so-called tracking area (TA). In FIG. 1 the communication cells 103A and 103B associated with base stations 101A, which corresponds to first SFN area and 101B which corresponds to first SFN area, are as belonging to a tracking area 107, which corresponds to within a single radio access network notification area). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device, thereby helping to save overall transmission power in the network and reduce interference (Martin: para. [0109]).

Regarding claim 9, Murray, Martin and Amerga teach the method of claim 1, further comprising: determining, based at least in part on selecting the second single-frequency network area, that the second single-frequency network area is included in a serving radio access network based notification area associated with the first single-frequency network area, wherein performing the area reselection procedure is based at least in part on determining that the second single-frequency network area is included in the serving radio access network based notification area. (Martin: para. [0091 - 0093] base station 101A with which the terminal device was last in an active RRC connected state may be referred to as the anchor base station 101A for the terminal device 104, and the base station 101B supporting the communication cell into which the terminal device has moved may be referred to as the target base station 101B, or the currently selected base station 101B (i.e. the base station the terminal device has currently selected according to its cell (re)selection procedures). The communication cells supported by the respective base stations may be similarly referred to as the anchor cell 103A and the target (currently selected) cell 101B. [0093] the anchor base station and the target base station are in the same RAN notification area/tracking area 107, where base station 101B corresponds to second SFN area is included in the notification are 107, which corresponds to serving radio access network based notification area). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device, thereby helping to save overall transmission power in the network and reduce interference (Martin: para. [0109]).

Regarding claim 14, Murray, Martin and Amerga teach the method of claim 1, further comprising: determining, based at least in part on selecting the second single-frequency network area, whether the second single-frequency network area is included in a serving radio access network based notification area with the first single-frequency network area, wherein performing the area reselection procedure is based at least in part on determining whether the second single-frequency network area is included in the serving radio access network based notification area (Martin: para. [0091 - 0093] base station 101A with which the terminal device was last in an active RRC connected state may be referred to as the anchor base station 101A for the terminal device 104, and the base station 101B supporting the communication cell into which the terminal device has moved may be referred to as the target base station 101B, or the currently selected base station 101B (i.e. the base station the terminal device has currently selected according to its cell (re)selection procedures). The communication cells supported by the respective base stations may be similarly referred to as the anchor cell 103A and the target (currently selected) cell 101B. [0093] the anchor base station and the target base station are in the same RAN notification area/tracking area 107, where base station 101B corresponds to second SFN area is included in the notification are 107, which corresponds to serving radio access network based notification area). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device, thereby helping to save overall transmission power in the network and reduce interference (Martin: para. [0109]).

Regarding claim 16, Murray, Martin and Amerga teach the method of claim 1, further comprising: receiving a radio resource control connection release message (Murray: para. [0054] RRCConnectionRelease message) that indicates that the area reselection procedure is performed without reading system information (Murray: para. [0077-0078] the base station may detect that it must evacuate the channel 604 in frequency y (e.g., due to detected interference with a primary or secondary user) and may set up a new cell 614 a on channel 606 (corresponding to, for example, a frequency z) using a second cell ID and the same set of cell configuration parameters at a third time t2. Starting at time t2, the base station may inform idle mode WTRUs that are using the impacted cell 612 to initiate a directed cell reselection to the new cell 614. WTRUs may reselect the new cell using a cell reselection procedure such as the LTE cell reselection procedure. Such procedure may be streamlined, if desired, for example, by eliminating some of the cell reselection measurements or avoiding a complete SIB read of the new cell).

Regarding claim 17, Murray, Martin and Amerga teach the method of claim 1, further comprising: measuring a first signal strength of the one or more single-frequency network synchronization signals associated with the first single-frequency network area; 
(Amerga: para. [0074-0076] and Fig. 7 steps 720 and 718 the wireless communication device 104 may determine 720 whether the serving cell signal quality 554 (corresponds to first signal strength) is less than the low serving threshold 560  for the Treselection time 544) and measuring a second signal strength of one or more single-frequency network synchronization signals associated with the second single-frequency network area (Amerga: para. [0070] Each of the neighbor cell signal quality 552 measurements taken during the Treslection time 544 must be greater than the high neighbor threshold 556 before the wireless communication device 104 determines 716 that the neighbor cell signal quality 552 is greater than the high neighbor threshold 556), wherein determining whether the reselection condition is satisfied is based at least in part on the first signal strength and the second signal strength (Amerga: para. [0074-0076] and Fig. 7 steps 720 and 718 the wireless communication device 104 may determine 720 whether the neighbor cell signal quality 552 is greater than a low neighbor threshold 558 (corresponds to second threshold associated to second SFN area) and whether the serving cell signal quality 554 is less than the low serving threshold 560 (corresponds to first threshold associated to first SFN area) for the Treselection time 544. para. [0030] The Multimedia Broadcast Multicast Service (MBMS) service area 214 may be divided into one or more Multimedia Broadcast over a Single Frequency Network (MBSFN) areas 216 a-c, which corresponds to first and second single-frequency network area). One of ordinary skill in the art would be motivated to do so for by determining whether to perform an inter-frequency cell reselection based on one or more inter-frequency cell reselection factors, the wireless communication device may reduce the delay to establish an evolved Multicast Broadcast Multimedia Service (eMBMS) service on the neighbor frequency when the wireless communication device is in idle mode (Amerga: para. [0016]).

Regarding claim 18, Murray, Martin and Amerga teach the method of claim 1, further comprising: identifying a serving cell associated with a serving radio access network notification area, wherein identifying the one or more single-frequency network synchronization signals or the one or more single-frequency network paging signals associated with the first single-frequency network area is based at least in part on identifying the serving cell (Martin: para. [0020 & 0033] a group of base stations (with associated cells) to be logically grouped together into a so-called tracking area (TA). In FIG. 1 the communication cells 103A and 103B associated with base stations 101A and 101B are as belonging to a tracking area 107, which corresponds to serving radio access network notification area. para. [0056 & 0084] UE is addressed by first paging the cells within the tracking area, which corresponds to first track area. The UE monitors for P-RNTI (paging identifier) on PDCCH rather than C-RNTI as it does in RRC connected state. The paging message which is received following P-RNTI detection contains the UE identity, and if the UE receives this it will then respond by establishing an RRC connection and having a C-RNTI assigned). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device, thereby helping to save overall transmission power in the network and reduce interference (Martin: para. [0109]).

Regarding claim 19, Murray, Martin and Amerga teach the method of claim 1, further comprising: switching from monitoring for signals associated with the first single-frequency network area to monitoring for signals associated with a serving cell (Murray: para. [0058] WTRU in an RRC_CONNECTED mode may switch to a new cell, for example, by performing a handover (HO) process), wherein determining whether the reselection condition is satisfied is based at least in part on switching from monitoring for signals associated with the first single-frequency network area to monitoring for signals associated with the serving cell (Murray: para. [0053-0059 & 0083] a WTRU may perform cell reselection to a cell on an equal priority E-UTRAN frequency (e.g., equal to the priority of the serving cell frequency) if the cell on the equal priority E-UTRAN frequency satisfies cell selection criterion (S), is better ranked than the serving cell during a time interval, and more than 1 second has elapsed since the WTRU camped on the current serving cell. The priority ranking of a cell may be based on cell-ranking criterion (Rs and Rn), which may be based on reference signal received power (RSRP) measurements).

Regarding claim 20, Murray, Martin and Amerga teach the method of claim 1, further comprising: switching from monitoring for signals associated with a serving cell to monitoring for signals associated with the first single-frequency network area (Martin: para. [0020 & 0033] a group of base stations (with associated cells) to be logically grouped together into a so-called tracking area (TA). In FIG. 1 the communication cells 103A and 103B associated with base stations 101A, which corresponds to a serving cell and 101B which corresponds to signals associated with the first single-frequency network area, both 101A and 101B belong to a tracking area 107, which corresponds to within a single radio access network notification area), 
wherein determining whether the reselection condition is satisfied is based at least in part on switching from monitoring for signals associated with the serving cell to monitoring for signals associated with the first single-frequency network area (Martin: para. [0109 & 0100 & 0090-0093] the terminal device may send a preamble and this is received by a number of the base stations in the SFN area (e.g. those that are closest to the terminal device may typically receive the preamble). The base stations can then compare, over a backhaul interface, the measurements on the received preamble to determine which base station (or subset of base stations) received the preamble with the greatest signal quality. Thus, when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device, thereby helping to save overall transmission power in the network and reduce interference (Martin: para. [0109]).

Regarding claim 21, Murray, Martin and Amerga teach the method of claim 1, further comprising: determining, based at least in part on selecting the second single-frequency network area, that the second single-frequency network area is included in a target radio access network based notification area different than a serving radio access network based notification area associated with the first single-frequency network area (Martin: para. [0020 & 0033] and FIG. 1 the communication cells 103A and 103B associated with base stations 101A and 101B belonging to a tracking area 107. The communication cell 103C associated with base station 101C belongs to a different tracking area. Para. [0022 & 0024] idle mode terminal devices are typically required to send a TAU when they detect they have entered a different tracking area to allow the core network to keep track of their location), wherein performing the area reselection procedure is based at least in part on determining that the second single-frequency network area is included in the target radio access network based notification area (Martin: para. [0109 & 0100 & 0090-0093] the terminal device may send a preamble and this is received by a number of the base stations in the SFN area (e.g. those that are closest to the terminal device may typically receive the preamble). The base stations can then compare, over a backhaul interface, the measurements on the received preamble to determine which base station (or subset of base stations) received the preamble with the greatest signal quality. Thus, when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal device, thereby helping to save overall transmission power in the network and reduce interference (Martin: para. [0109]).

Claims 3 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Martin and Amerga as applied to claims 1 and 2 above, and further in view of  Maeda et al. US 20110216732 A1, hereinafter Maeda.
Regarding claim 3, Murray, Martin and Amerga teach the method of claim 2, further comprising:
monitoring for one or more signal associated with the second single-frequency network area based at least in part on determining that the second single-frequency network area is not included in the serving radio access network based notification area (Martin: para. [0112] Then when the network needs to reach the terminal device it can decide whether to page the terminal device in all the different SFN areas more or less at the same time, or to page the UE in the different SFN areas one by one based on predefined strategy e.g. starting in the SFN area in which the UE was last known. Para. [0020 & 0033] It is known for a group of base stations (with associated cells) to be logically grouped together into a so-called tracking area (TA). In FIG. 1 the communication cells 103A and 103B associated with base stations 101A and 101B are schematically represented as belonging to a tracking area 107, and the communication cell 103C associated with base station 101C belongs to a different tracking area); and
decoding a master information block associated with a cell of the second single-frequency network area, wherein performing the area reselection procedure is based at least in part on decoding the master information block (Martin: para. [0054 & 0028] determining the most appropriate base station to connect to is known as cell selection/reselection. The terminal device will synchronise to a selected base station and decode relevant broadcast information, for example information transmitted in master information block (MIB) and system information block (SIB) transmissions, from the selected base station so the terminal device is able to initiate a radio resource).
It is noted that Murray and Martin does not explicitly disclose: monitoring for one or more primary synchronization signals or one or more secondary synchronization signal associated with the second network area.
However, Maeda from the same or similar fields of endeavor teaches the use of: monitoring for one or more primary synchronization signals or one or more secondary synchronization signal associated with the second network area (Maeda: para. [0099 & 0006] When the cell search is started by the UE, in Step ST1201, the slot timing and frame timing are synchronized by a primary synchronization signal (P-SS) and a secondary synchronization signal (S-SS) transmitted from a nearby base station). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Maeda in the method of Murray, Martin and Amerga. One of ordinary skill in the art would be motivated to do so for synchronization, and the PCIs of the synchronized cells are detected (identified) (Maeda: para. [0099]).

Regarding claim 4, Murray, Martin, Amerga and Maeda teach the method of claim 3, wherein the area reselection procedure is performed with or without decoding a system information type 1 block (Murray: [0054 & 0028] determining the most appropriate base station to connect to is known as cell selection/reselection. The terminal device will synchronise to a selected base station and decode relevant broadcast information, for example information transmitted in master information block (MIB) and system information block (SIB) transmissions, from the selected base station so the terminal device is able to initiate a radio resource connection with the selected base station as and when appropriate. And para. [0077] base station may inform idle mode WTRUs that are using the impacted cell 612 to initiate a directed cell reselection to the new cell 614. The WTRUs may reselect the new cell using a cell reselection procedure such as the LTE cell reselection procedure. Such procedure may be streamlined, if desired, for example, by eliminating some of the cell reselection measurements or avoiding a complete SIB read of the new cell).

Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Martin and Amerga as applied to claims 1 and 2 above, and further in view of  Henttonen et al. US 20120243417 A1, hereinafter Henttonen.
Regarding claim 5, Murray, Martin and Amerga teach the method of claim 2, and Murray and Martin do not explicitly teach wherein performing the area reselection procedure further comprises: performing a random access channel procedure based at least in part on the user equipment being in a radio resource control connected state.
However, Henttonen from the same or similar fields of endeavor teaches the use of: wherein performing the area reselection procedure further comprises: performing a random access channel procedure based at least in part on the user equipment being in a radio resource control connected state (Henttonen: para. [0063-0064] UE in the RRC Connected Mobility state performs a contention-based RACH procedure). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Henttonen in the method of Murray, Martin and Amerga. One of ordinary skill in the art would be motivated to do so for enables the network to unambiguously identify the correct UE for fetching the UE context from another eNB within the designated reselection area (Henttonen: para. [0063-0064]).

Regarding claim 6, Murray, Martin, Amerga and Henttonen teach the method of claim 5, further comprising: entering, by the user equipment, the radio resource control connected state based at least in part on determining that the second single-frequency network area is not included in the serving radio access network based notification area (Martin: para. [0020 & 0033] and FIG. 1 the communication cells 103A and 103B associated with base stations 101A and 101B belonging to a tracking area 107. The communication cell 103C associated with base station 101C belongs to a different tracking area. Para. [0022 & 0024] idle mode terminal devices are typically required to send a TAU when they detect they have entered a different tracking area to allow the core network to keep track of their location), wherein performing the random access channel procedure is based at least in part on entering the radio resource control connected state (Martin: Para. [0047-0056] terminal device will also monitor a paging channel associated with the base station to which it is synchronised in idle mode to identify if any paging requests are addressed to the terminal device. When a terminal device operating in an RRC idle mode wishes to transition to an RRC connected mode to exchange data with the network, it transmits an RRC connection request message to the currently selected base station to initiate an RRC connection. Para. [0056] UE moves from an Idle Mode to an RRC Connected State by establishing an RRC Connection which assigns a C-RNTI using a random access (RACH) procedure). One of ordinary skill in the art would be motivated to do so for when the data is sent to the terminal device (e.g. in a step corresponding to step U6), it may be conveyed using a subset of one or more of the base stations associated with the best radio channel conditions for the terminal (Martin: para. [0109]).

Claims 22-23, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US20140086208A1, hereinafter Murray in view of Jang et al. US20140179320A1, hereinafter Jang.
Regarding claims 22 and 30, Murray teaches a method and an apparatus for wireless communication (Murray: para. [0004 & 0021] and Fig. 1A base station114), comprising: 
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (Murray: para. [0144] and Fig. 1A BS 114 a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) to cause the apparatus to:
identifying a single-frequency network area associated with a user equipment operating in a radio resource control inactive state or a radio resource control idle state (Murray: para. [0052-0053 & 0074] A paging message may also be used to inform WTRUs in RRC_IDLE and RRC_CONNECTED modes that the SI will be changed during the next modification period. If the WTRU receives a paging message including the element systemInfoModification, the WTRU may know that the SI will change at the next modification period boundary. Para. [0092] WTRU in an idle mode interested in receiving MBMS services may apply a multicast control channel (MCCH) acquisition procedure to receive MCCH information upon entering a corresponding MBMS over a Single Frequency Network (MBSFN) area);
identifying a service class of the user equipment (Murray: para. [0094 & 0105] Which WTRU belongs to which multicast group may be determined as a function of a WTRU-related characteristic, such as device class or quality of service (QoS). This may allow the base station to prioritize the order in which the connected mode WTRUs perform a cell reconfiguration);
selecting whether an area reselection procedure includes instructions for decoding a system information block based at least in part on the single-frequency network area (Murray: para. [0076-0078] the base station may detect that it must evacuate the channel 604 in frequency y (e.g., due to detected interference with a primary or secondary user) and may set up a new cell 614 a on channel 606 (corresponding to, for example, a frequency z) using a second cell ID and the same set of cell configuration parameters at a third time t2. Starting at time t2, the base station may inform idle mode WTRUs that are using the impacted cell 612 to initiate a directed cell reselection to the new cell 614. WTRUs may reselect the new cell using a cell reselection procedure such as the LTE cell reselection procedure Para. [0092] Single Frequency Network (MBSFN) area) and the service class of the user equipment (Murray: para. [0094 & 0105] Which WTRU belongs to which multicast group may be determined as a function of a WTRU-related characteristic, such as device class or quality of service (QoS). This may allow the base station to prioritize the order in which the connected mode WTRUs perform a cell reconfiguration. And para. [0105] The list of WTRUs and the order in which they are handed-over to the neighbor-cell may be determined based on the QoS of the service being provided); and
transmitting, by a base station, a radio resource control connection release message that indicates whether the area reselection procedure includes decoding the system information block (Murray: para. [0054] inter-frequency reselection may be based on absolute priorities in which a WTRU may try to camp on a highest priority frequency available. The absolute priorities of different E-UTRAN frequencies may be provided to the WTRU in the SI via an RRCConnectionRelease message or SIBs. If, however, priorities are provided in dedicated signaling, the WTRU may ignore all the priories provided in the SI. If the RRCConnectionRelease message provides priorities, which WTRU uses it as an indication for WTRU to ignore (or not decoding) all the priories provided in the System Information SI, where SI may be broadcast via SIBs in para. [0049]). 
It is noted that Murray does not clearly disclose: indicates whether the area reselection procedure includes decoding the system information block.
However, Jang from the same or similar fields of endeavor teaches the use of: indicates whether the area reselection procedure includes decoding the system information block (Jang: para. [0031] and Fig. 4 step 411 cell reselection-related parameter is included in the SIB3. para. [0081] If it is required to read the MIB and SIB information of the corresponding cell according to the information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of cell reselection-related parameter, which indicates whether area reselection includes reading/decoding SIB of Jang in the RRC (Jang: para. [0054-0055]).


Regarding claim 23, Murray and Jang teach the method of claim 22, wherein the radio resource control connection release message (Murray: para. [0054] inter-frequency reselection may be based on absolute priorities in which a WTRU may try to camp on a highest priority frequency available. The absolute priorities of different E-UTRAN frequencies may be provided to the WTRU in the SI via an RRCConnectionRelease message or SIBs. And para. [0070] cell reselection priority parameters to trigger WTRUs in the RRC_IDLE mode to perform cell reselection to another suitable cell when it is determined that a cell reconfiguration is required) indicates that the area reselection procedure is performed without reading system information (Murray: para. [0054] inter-frequency reselection may be based on absolute priorities in which a WTRU may try to camp on a highest priority frequency available. The absolute priorities of different E-UTRAN frequencies may be provided to the WTRU in the SI via an RRCConnectionRelease message or SIBs. If, however, priorities are provided in dedicated signaling, the WTRU may ignore all the priories provided in the SI. If the ).

Regarding claim 27, Murray and Jang teach the method of claim 22, wherein the service class of the user equipment comprises a performance requirement associated with a signal communicated with the user equipment (Murray: para. [0105] The list of WTRUs and the order in which they are handed-over to the neighbor-cell may be determined based on the QoS of the service being provided), a data rate of the signal communicated with the user equipment, a mobility of the user equipment, a latency requirement associated with the signal communicated with the user equipment, a reliability parameter associated with the signal communicated with the user equipment (Murray: para. [0105] For some users/services, a reliable connection between a WTRU and a network must be maintained during the base station cell reconfiguration. If the latency associated with the base station cell reconfiguration may not be tolerated, the TVWS base station may handover a WTRU or a set of WTRUs to a neighbor-cell (e.g., the macro-cell 1102) prior to commencing cell reconfiguration), or a combination thereof.


24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray and Jang as applied to claim 22 above, and further in view of Martin et al. US20200389868A1, hereinafter Martin.
Regarding claim 24, Murray and Jang teach the method of claim 22, further comprising: transmitting, by the base station, one or more single-frequency network synchronization signals or one or more single-frequency network paging signals (Murray: para. [0052-0053] A paging message may also be used to inform WTRUs in RRC_IDLE and RRC_CONNECTED modes that the SI will be changed during the next modification period. If the WTRU receives a paging message including the element systemInfoModification, the WTRU may know that the SI will change at the next modification period boundary. Para. [0092] Single Frequency Network SFN)
the single-frequency network area (Murray: para. [0092] Single Frequency Network (MBSFN) area) based at least in part on the single-frequency network area.
It is noted that Murray and Jang do not explicitly disclose: one or more single-frequency network paging signals within the single-frequency network area based at least in part on the single-frequency network area.
However, Martin from the same or similar fields of endeavor teaches the use of: one or more single-frequency network paging signals within the single-frequency network area based at least in part on the single-frequency network area (Martin: para. [0109] the paging messages of steps U3 and U4 may be transmitted in an SFN (single frequency network) area). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of (Martin: para. [0109]).

Claims 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray and Jang as applied to claim 22 above, and further in view of SIVAVAKEESAR et al. US 20200015196 A1, hereinafter SIVAVAKEESAR.
Regarding claim 25, Murray and Jang teach the method of claim 24, and Murray and Jang do not explicitly teach: wherein the radio resource control connection release message further indicates a set of at least one radio access network area code included in a serving radio access network based notification area associated with the user equipment, wherein transmitting the one or more single-frequency network synchronization signals or the one or more single-frequency network paging signals is based at least in part on the radio resource control connection release message including the set.
However, SIVAVAKEESAR from the same or similar fields of endeavor teaches the use of: wherein the radio resource control connection release message further indicates a set of at least one radio access network area code included in a serving radio access network based notification area associated with the user equipment, wherein transmitting the one or more single-frequency network synchronization signals or the (SIVAVAKEESAR: para. [0089] base station's RRC Connection Release message includes at least one of: information identifying a release cause (e.g. `RRC-inactive` and/or the like, which may be included information identifying a paging area associated with the mobile device 3 (for example, a list of all cells/cell IDs that are included in the RAN based paging area, preferably with their respective tracking area codes/identifiers). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of SIVAVAKEESAR in the Murray and Jang. One of ordinary skill in the art would be motivated to do so for the inclusion of tracking area code (TAC) may beneficially enable a mobile network operator to increase the number of unique base station/cell identifiers within a given PLMN. Further, a resume_ID in combination with a TAC can be made unique within the whole PLMN with reduced resume ID length (i.e. a Resume ID having fewer bits/smaller size can be employed whilst still being able to differentiate among a relatively large number of (inactive) mobile devices across a particular PLMN) (SIVAVAKEESAR: para. [0089]).

Regarding claim 28, Murray and Jang teach the method of claim 22, wherein the single-frequency network area (Murray: para. [0092] Single Frequency Network), and Murray and Jang do not explicitly teach: comprises a radio access network area code, a group of cells defined by a network entity, a tracking area, or any combination thereof.
(SIVAVAKEESAR: para. [0089 & 0148 & 0166] information identifying a release cause (e.g. `RRC-inactive` and/or the like, which may be included information identifying a paging area associated with the mobile device 3 (for example, a list of all cells/cell IDs that are included in the RAN based paging area, preferably with their respective tracking area codes/identifiers). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of SIVAVAKEESAR in the Murray and Jang. One of ordinary skill in the art would be motivated to do so for the inclusion of tracking area code (TAC) may beneficially enable a mobile network operator to increase the number of unique base station/cell identifiers within a given PLMN. Further, a resume_ID in combination with a TAC can be made unique within the whole PLMN with reduced resume ID length (i.e. a Resume ID having fewer bits/smaller size can be employed whilst still being able to differentiate among a relatively large number of (inactive) mobile devices across a particular PLMN) (SIVAVAKEESAR: para. [0089]).

Allowable Subject Matter
Claims 10-13, 15 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 22 and 30 (pages 13-14), applicant submits
As conceded by the Office Action (see Office Action, p. 23), Murray does not discuss “transmitting, by a base station, a radio resource control connection release message that indicates whether the area reselection procedure includes decoding the system information
block.” as recited in independent claim 22. Indeed, the Office Action states that Murray “does not clearly disclose: transmitting, by a base station, a message that indicates whether the area reselection procedure includes decoding the system information block,” as recited in independent claim 22. See id. Instead, the Office Action relies on Jang as allegedly teaching the aforementioned features. See id. (citing Jang [0031], [0081], and Fig. 4). But Jang does not cure the deficiencies of Murray.
At the portions cited by the Office Action, Jang states that “the system information is broadcast through Master Information Block (MIB) and System Information Block (SIB), and SIB is classified into one of SIB1, SIB2, and SIB3 depending on the contained information” and that “the cell reselection related parameter is included in the SIB3.” Id. ]} [0031], Jang then states that “if the SIB message is received for cell reselection, the control message processor 807 processes the corresponding information and delivers the information to the cell reselection processor,” and that “[i]f it is necessary [to] perform cell reselection afterward, the UE checks the information on the signal strength to determine whether to further read the MIB and SIB information of the corresponding cell.” Id. ]} [0081], Thus, Jang discusses a SIB message transmitted by a base station that contains system information used for cell reselection, and that a UE determines whether to further read the system information based on the signal strength.
However, whether to further read the system information based on the signal strength, as discussed in Jang, does not disclose “a radio resource control connection release message that indicates whether the area reselection procedure includes decoding the system information block,” as recited in independent claim 22. Instead, Jang discusses at least a partial read of the system information as determined by a UE 
However, Murray in para. [0054] teaches inter-frequency reselection may be based on absolute priorities in which a WTRU may try to camp on a highest priority frequency available. The absolute priorities of different E-UTRAN frequencies may be provided to the WTRU in the SI via an RRCConnectionRelease message or SIBs. If, however, priorities are provided in dedicated signaling, the WTRU may ignore all the priories provided in the SI. 
The WTRU receives from a base station an RRCConnectionRelease message of Murray in para. [0054] teaches the claim limitation “transmitting, by a base station, a radio resource control connection release message”
If the RRCConnectionRelease message provides priorities, which WTRU uses it as an indication for WTRU to ignore (or not decoding) all the priories provided in the System Information SI, where SI may be broadcast via SIBs in para. [0049] of Murray.  Jang in para. [0081] teaches the use of information (or indication of Murray in para. [0054]) to determine whether it is required to read (or decode) the MIB and SIB information of the corresponding cell.  
Therefore, the combination of Murray and Jang teach the claim limitation “transmitting, by a base station, a radio resource control connection release message that indicates whether the area reselection procedure includes decoding the system information block”, and thus rejection is respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Zhang et al. US 20210076264 A1 [0018 & 0023] teaches RRC release message may lack the RRC redirect information from the network. In such situations, the UE, based on the RRC release message, may enter UTRAN/GERAN RRC idle state and camp on UTRAN or GERAN cells to read UTRAN/GERAN SIB information to identify neighboring LTE cells.
Rayavarapu et al. US 20130039339 A1 in para. [0516] teaches registered tracking area (TA) or groups of tracking areas (TAs) act as the boundary for suspension validity. RRC connection suspension, additional signalling may also be required to inform the UEs of the parameters concerning a validity area (for example, a group of Cell global identities).
Yu et al. US 20190191338 A1 in para. [0329] dedicated signaling may be a message such as an RRC connection reconfiguration message or an RRC connection release message. The system message may be a system message such as an SIB 1 or an SIB 2. A case is not limited herein. A configuration of a random access resource includes downlink control channel search space corresponding to the random access response.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WUTCHUNG CHU/Primary Examiner, Art Unit 2468